Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer-readable medium, which is non-statutory subject matter.  The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term. See MPEP 2111.01 and, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation of “non-transitory” to the claim. Cf. Animals-Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 29 recites “means for transmitting or receiving.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-16 and 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye at al. (US 2021/0321403) in view of Khoryaev et al. (US 2021/0194652).

Regarding claim 1, Ye discloses an apparatus for wireless communication at a wireless device (Ye, paragraph [0002], wireless mobile communication device), comprising: 
a memory; and at least one processor coupled to the memory, the memory and the at least one processor (Ye, paragraph [0098], memory stores instructions for execution by a processor) configured to: 
transmit or receive an indication of support (Ye, Fig. 1, first stage and second stage SCI; paragraph [0037], UE may obtain the sidelink type-cast information from the second stage SCI contents; paragraph [0184], exchange of UE capability) for a set of remaining physical resource blocks (PRBs) in a resource pool comprising one or more sub-channels having an equal number of PRBs and the set of remaining PRBs that are not in the one or more sub-channels having the equal number of PRBs (Ye, paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size); and 
transmit or receive sidelink communication (Ye, paragraph [0001], sidelink communication).  

Ye does not explicitly disclose using the set of remaining PRBs.

Khoryaev discloses an apparatus for wireless communication at a wireless device (Khoryaev, paragraph [0002], wireless communications; paragraph [0013], UE), comprising: 
a memory; and at least one processor coupled to the memory, the memory and the at least one processor (Khoryaev, Fig. 6, memory, processor) configured to: 
a set of remaining physical resource blocks (PRBs) in a resource pool comprising one or more sub-channels having an equal number of PRBs and the set of remaining PRBs that are not in the one or more sub-channels having the equal number of PRBs (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel); and 
transmit or receive sidelink communication in the set of remaining PRBs (Khoryaev, paragraph [0035], sub-channels used for PSSCH transmission).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit or receive sidelink communication of the remaining PRBs of Ye.  The motivation to combine the references would have been to efficiently use the resources.

Regarding claim 2, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit or receive the sidelink communication in the set of remaining PRBs based on the sidelink communication being unicast (Ye, paragraph [0037], UE may obtain the sidelink type-cast information from the second stage SCI contents; paragraph [0167], different formats used for groupcast and unicast).  

Regarding claim 3, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit or receive the sidelink communication in the set of remaining PRBs if the sidelink communication is a cast type supports a capability exchange (Ye, Fig. 1, first stage and second stage SCI; paragraph [0037], UE may obtain the sidelink type-cast information from the second stage SCI contents; paragraph [0184], exchange of UE capability).  

Regarding claim 4, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein transmission or reception of the indication includes an exchange of user equipment (UE) capability information over sidelink, the UE capability information including the indication (Ye, Fig. 1, first stage and second stage SCI; paragraph [0037], UE may obtain the sidelink type-cast information from the second stage SCI contents; paragraph [0184], exchange of UE capability), wherein the memory and the at least one processor are configured to transmit or receive the sidelink communication in the set of remaining PRBs (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel) based at least in part on exchanging the UE capability information (Ye, Fig. 1, first stage and second stage SCI; paragraph [0037], UE may obtain the sidelink type-cast information from the second stage SCI contents; paragraph [0184], exchange of UE capability).  

Regarding claim 5, Ye in view of Khoryaev discloses the apparatus of claim 4, wherein the UE capability information indicates support (Ye, Fig. 1, first stage and second stage SCI; paragraph [0037], UE may obtain the sidelink type-cast information from the second stage SCI contents; paragraph [0184], exchange of UE capability) for using the set of remaining PRBs in connection with a number of PRBs in the set of remaining PRBs (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel).  

Regarding claim 6, Ye in view of Khoryaev discloses the apparatus of claim 5, wherein the UE capability information includes a plurality of indications of support for using the set of remaining PRBs for different numbers of PRBs in the set of remaining PRBs (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel).  

Regarding claim 7, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit or receive the sidelink communication in the set of remaining PRBs further based on using an adjacent sub-channel to the set of remaining PRBs (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel).  

Regarding claim 8, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit or receive a physical sidelink control channel (PSCCH) comprising a first portion of sidelink control information (SCI) in the one or more sub- channels having the equal number of PRBs and not in the set of remaining PRBs (Ye, paragraph [0015], SCI carried on PSSCH; paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size).  

Regarding claim 9, Ye in view of Khoryaev discloses the apparatus of claim 8, wherein the memory and the at least one processor are configured to transmit or receive at least a portion of a physical sidelink shared channel (PSSCH) (Ye, paragraph [0015], SCI carried on PSSCH; paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size) in the set of remaining PRBs (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel).  

Regarding claim 10, Ye in view of Khoryaev discloses the apparatus of claim 9, wherein the portion of the PSSCH that is transmitted or received in the set of remaining PRBs comprises at least one of data, a demodulation reference signal, and a phase tracking reference signal (PT-RS) (Ye, paragraph [0015], SCI carried on PSSCH; paragraph [0023], DMRS, PT-RS).  

Regarding claim 11, Ye in view of Khoryaev discloses the apparatus of claim 9, wherein the PSSCH includes a second portion of the SCI in the one or more sub-channels having the equal number of PRBs and not in the set of remaining PRBs (Ye, paragraph [0015], SCI carried on PSSCH; paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size).  

Regarding claim 12, Ye in view of Khoryaev discloses the apparatus of claim 9, wherein the PSSCH includes a second portion of the SCI in the set of remaining PRBs (Ye, paragraph [0015], SCI carried on PSSCH; paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size) and at least an adjacent sub-channel comprising PRBs from the one or more sub-channels having the equal number of PRBs (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel).  

Regarding claim 13, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit or receive a channel state information reference signal (CSI-RS) in the one or more sub-channels having the equal number of PRBs and not in the set of remaining PRBs (Ye, paragraph [0015], SCI carried on PSSCH; paragraph [0023], CSI-RS).  

Regarding claim 14, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit or receive at least a portion of a channel state information reference signal (CSI-RS) in the set of remaining PRBs (Ye, paragraph [0015], SCI carried on PSSCH; paragraph [0023], CSI-RS) and at least an adjacent sub- channel comprising PRBs from the one or more sub-channels having the equal number of PRBs (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel).  

Regarding claim 15, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit or receive a physical sidelink feedback channel (PSFCH) in the one or more sub-channels having the equal number of PRBs and not in the set of remaining PRBs (Ye, paragraph [0015], SCI carried on PSSCH; paragraph [0023], PSFCH).  

Regarding claim 16, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit or receive at least a portion of a physical sidelink feedback channel (PSFCH) in the set of remaining PRBs (Ye, paragraph [0015], SCI carried on PSSCH; paragraph [0023], PSFCH) and at least an adjacent sub-channel comprising PRBs from the one or more sub-channels having the equal number of PRBs (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel).  

Regarding claim 18, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are further configured to: transmit a first portion of sidelink control information that indicates (Ye, Fig. 1, first stage and second stage SCI; paragraph [0037], UE may obtain the sidelink type-cast information from the second stage SCI contents; paragraph [0184], exchange of UE capability) whether a transmission will use the set of remaining PRBs (Ye, paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size) (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel).  

Regarding claim 19, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are further configured to: receive a first portion of sidelink control information that indicates (Ye, Fig. 1, first stage and second stage SCI; paragraph [0037], UE may obtain the sidelink type-cast information from the second stage SCI contents; paragraph [0184], exchange of UE capability) whether a transmission will use the set of remaining PRBs (Ye, paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size) (Khoryaev, paragraph [0096], after all available PRBs separated into sub-channels of a predefined size, some PRBs remaining; paragraph [0097], additional PRBs added to last sub-channel; paragraph [0099], additional PRBs increase the size of some sub-channels; paragraph [0101], additional PRBs used as an additional smaller sub-channel).  

Regarding claim 20, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are further configured to:  perform sensing for resource selection (Khoryaev, paragraph [0132], carrier sensing) based on the one or more sub-channels having the equal number of PRBs without sensing on the set of remaining PRBs (Ye, paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size; paragraph [0157], remainder PRBs not used).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to carrier sensing in the invention of Ye.  The motivation to combine the references would have been to efficiently use the resources.

Regarding claim 21, Ye in view of Khoryaev discloses the apparatus of claim 20, wherein the memory and the at least one processor are further configured to not perform measurements on reference signals in the set of remaining PRBs (Ye, paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size; paragraph [0157], remainder PRBs not used).  

Regarding claim 22, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are further configured to: exclude a sub-channel comprising the set of remaining PRBs and not having the equal number of PRBs from a resource selection procedure (Ye, paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size; paragraph [0157], remainder PRBs not used).  

Regarding claim 23, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are further configured to: determine channel state information for a reference resource based on an allocation size without the set of remaining PRBs (Ye, paragraph [0023], CSI-RS; paragraph [0156], number of PRBs or a resource pool not being a multiple of sub-channel size,  sub-channels of a resource pool should have the same size; paragraph [0157], remainder PRBs not used).  

Claims 24-28 are rejected under substantially the same rationale as claims 1-2, 4-5 and 7, respectively. 

Claims 29 and 30 are rejected under substantially the same rationale as claim 1.


Claim(s) 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye at al. (US 2021/0321403) in view of Khoryaev et al. (US 2021/0194652), and further  in view of Hwang et al. (US 2022/0216977).

Regarding claim 17, Ye in view of Khoryaev discloses the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit or receive a synchronization signal block (SSB) in the one or more sub-channels having the equal number of PRBs and not in the set of remaining PRBs (Ye, Fig. 1, first stage and second stage SCI; paragraph [0037], UE may obtain the sidelink type-cast information from the second stage SCI contents; paragraph [0184], exchange of UE capability)(Khoryaev, paragraph [0137], SSB).  
Ye does not explicitly disclose, but Hwang discloses a sidelink synchronization signal block (SSB) (Hwang, paragraph [0016], S-SSB).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit or receive a synchronization signal block (SSB) in the invention of Ye.  The motivation to combine the references would have been to synchronize the sidelink devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/               Examiner, Art Unit 2466                                                                                                                                                                                         

/FARUK HAMZA/               Supervisory Patent Examiner, Art Unit 2466